Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Tutino on 03/10/2022.

The application has been amended as follows: 
In the claims
Claim 1, 
An angled coupling for securing a threaded rod comprising: a main internally threaded passthrough coupler configured to be secured to any location on a first threaded rod without requiring the main coupler to be screwed onto the first threaded rod; and a second internally threaded coupler connected to the main coupler and extending from the main coupler at a defined angle, wherein the second coupler is to receive a second threaded rod;
wherein the main coupler includes an upper section having a first approximately half of a body thereof and corresponding threads; a middle section having a portion of the body that is aligned with the second coupler; and a lower section having a second approximately half of the body and corresponding threads, wherein the second half is opposite the first half.
Claims 3-12: canceled
Claim 13, 
The angled coupling of claim [[12]] 1, wherein the middle section is configured to be placed adjacent the first threaded rod at a desired location so that the main coupler is substantially perpendicular to the first threaded, the angled coupling is configured to be rotated so that the upper section and the lower section engage the first threaded rod.  
Claim 14, 
The angled coupling of claim 13, further comprising a support plate configured to be secured to the main coupler after it engages the first threaded rod.  
Claim 19: canceled
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “an internally threaded passthrough coupler, a second internally threaded coupler extending from the main coupler at an angle, the main coupler having an upper section, a middle section and a lower section having the structural limitations as recited in the claims. There would be no reason to modify the prior art without relying in hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
03/16/2022